Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 42, 44, 45, 49, 55, 59 and 68-70, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mara DeBoe on 9/27/21.
The application has been amended as follows: 
In claim 39, line 5, delete “a non-linear magnetic (NLM) separator for receiving”.
	In claim 39, line 7, after “array”, insert –being disposed--.
	In claim 39, line 13, after “magnets”, insert—of the focusing region--.

	In claim 39,line 22, before “the NLM separator” insert –a non-linear magnetic (NLM) separator,--
 	In claim 39, line 25, replace “the surface” with –surfaces--.
	In claim 39, line 26, replace “the influence” with –an influence--.
	In claim 39, line 27, after “the”, insert –at least one--.
	In claim 39, line 30, delete “during the course of a separation”.
	In claim 39, line 34, replace “the substrate surface” with –a surface of the substrate—.
	In claim 39, lines 38-39, replace “the substrate surface” with –the surface of the substrate--.
	In claim 39, line 39, replace “the SPM” with –SPM--.
	In claim 39, line 41, replace “the separation” with –separation light--.
	In claim 39, line 50, after “initial”, insert –light--.
	In claim 39, line 51, after “separation”, insert –light--.
	In claim 39, line 53, replace “different” with –a difference--.
	In claim 39, line 53, after “initial”, insert –light--.
	In claim 39, line 53, after “separation”, insert –light--.
	In claim 39, line 55, replace “the presence” with –presence--.
	In claim 43, line 2, after “the” insert –at least one--.
	In claim 44, line 2, replace “an input” with –as an input--.
	In claim 44, line 4, replace “the runtime” with –a runtime--.
	In claim 45, line 2, replace “the frequency” with –a frequency--.
	In claim 45, line 3, before “particles” with –SPM--.
	In claim 46, line 2, after “the”, insert –the at least one--.
	In claim 48, line 1, replace “the frequency” with –a frequency--.
	In claim 48, line 2, replace “the dimensions of particles” with –dimensions of the SPM particles--.

	In claim 49, line 1, replace “the frequency” with –a frequency--.
	In claim 52, line 1, replace “the intensity” with –an intensity--.
	In claim 53, line 1, replace “the light” with –light--.
	In claim 53, line 3, before “micro-magnet”, insert –at least one--.
	In claim 53, line 3, after “motion of the”, insert –SPM--.
	In claim 53, line 4, before “micro-magnet”, insert –at least one--.
	In claim 53, line 4, before “frequency” insert –rotation--.
	In claim 54, line 4, before “particles”, insert –SPM--.
	In claim 55, line 2, replace “based on differences of their” with –SPM particle differences in--
	In claim 55, line 2, replace “NLM” with –non-linear magnetophoresis (NLM)--.
	In claim 55, line 3, before “mixture” insert –wherein--.
	In claim 55, line 3, replace “ONLM” with –opto-non-linear magnetophoresis (ONLM)--.
	In claim 55, line 3 replace “of frequency” with –frequency--.
	In claim 55, line 4, before “particles” insert –SPM--.
	In claim 58, line 2, before “micro-magnet” insert –at least one--.
	In claim 58, line 3, before “micro-magnet” insert –at least one--.
	In claim 59, line 2, before “micro-magnet array”, insert –at least one--.
	In claim 59, line 3, before “micro-magnet array”, insert –at least one--.
	In claim 67, line 1, after “micro-magnets” insert –of the detection region--.
	In claim 68, line 1, before “micro-magnet” insert –at least one--.
	In claim 69, line 1, before “particles” insert –SPM--.
	In claim 69, line 2, replace “the gaps” with –gaps--.
	In claim 69, line 2, replace “the intensity” with –an intensity--.

	In claim 70, line 1, before “particles” insert –SPM--.
	In claim 70, line 2, replace “onto the” with –onto a--.
	In claim 70, line 2, replace “the phase” with –a phase--.
	In claim 70, line 2, replace “the intensity” with –an intensity--.
	In claim 72, line 1, before “particles” insert –SPM--.
	In claim 72, line 2, before “micro-magnet” with –the at least one--.
	In claim 72, line 3, before “rotating”, insert –the--.
	In claim 72, line 3, replace “the runtime” with –a runtime--.
	
Allowable Subject Matter
Claims 39, 42-46, 48-49, 52-55, 58-59, 67-70, 72, and 80 are allowed. 
	It was not found in the prior art search a teaching or suggestion for a system comprising: a separation chip, wherein the separation chip comprises at least one micro-magnetic array comprising a capture region, a focusing region, and a detection region; the capture region comprising a plurality of micro-magnetics in a rectilinear arrangement; the focusing region comprising a converging micro-magnet array arranged in lines at an angle of 5 to 30 degrees to a major axis and the lines of micro-magnets of the focusing region being substantially parallel while converging to the detection region, or in a tree-like structure converging in consecutive steps to the detection region; and the detection region comprising a single row of reflective micro-magnets defining mirrors on the substrate with the substrate having a lower reflectivity compared to the reflectivity of the micro-magnets, wherein the micro-magnets comprises chromium or cobalt with a layer of chromium on the cobalt; a separator for receiving a separation chip, the separator having external magnets configured to apply a rotating magnetic field to a surface of the chip to effect separation of a sample; wherein a rotation frequency of the rotating detect a difference between an initial light output signal and a separation light output signals to obtain information about particles, aggregates, cluster, target analytes, and to identify a presence, number, and concentration of particles, aggregates, clusters, and target analytes of the sample.
	It was also not found in the prior art a teaching or suggestion for the benefits and advantages of a system having such combination of elements, such as benefits and advantages disclosed by Applicant for example in paragraphs 0135, 0137, and 0154 of Applicant’s specification. 
	It is also noted that Applicant’s arguments submitted 5/12/21 regarding the references used in the obviousness rejections of the last Office action are found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 9,421,555 (disclosing non-linear magnetophoresis for separation of particles, see abstract, col. 2, line 63-col. 3, line 27.)
US PGPUB 20150125873 (disclosing using varied rotating magnetic field for separation of particles with or without analyte for immunoassay; see paras. 0012, 0013, 0021, 0058).
	US PGPUB 20120135494 (disclosing non-linear magnetic separation in a rotating magnetic field to focus particles; see paras 0022, 0035, 0036, 0041-0044, and 0086). 
US PGPUB 20090173681 (disclosing separation of magnetic particles in a rotating magnetic field; see paras. 0073, 0078, 0079.)
	
Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641